internal_revenue_service department of tet index nos washington dc person to contact telephone number refer reply or srw leap to date aug ig98 legend taxpayer a taxpayer b_trust c subtrust d subtrust e date date date date ira x dear this is in response to your request for letter rulings as supplemented by correspondence dated in which you request several and letter rulings under sec_408 revenue code support your ruling_request of the internal the following facts and representations taxpayer a whose date of birth was date date survived by his spouse taxpayer b date of birth was date date taxpayer b attained age on died on taxpayer b’s at his death taxpayer a owned ira x and had named trust c as the beneficiary thereof trustee of trust c at the death of taxpayer a taxpayer b became the e article iiic of trust c in summary provides that if taxpayer b survives taxpayer a_trust c into subtrusts d and e the trustee of trust c the power to allocate trust c assets between subtrusts d and e in pertinent part gives is to be divided trust c articles iiic 1l a and iiic of trust c govern said articles in pertinent part provide that subtrust d the trustee of trust c shall pay to benefit of taxpayer b at least annually trust c trustee shall pay to taxpayer b such sums of subtrust d principal as taxpayer b taxpayer a’s spouse requests in writing without limitation all of the net_income of subtrust d said articles also provide that the or apply for the benefit of or apply for the taxpayer b as the trustee of trust c intends to subsequently taxpayer b allocate ira x to subtrust d as taxpayer a‘s surviving_spouse intends to demand payment of the full amount remaining in ira x taxpayer b then intends to roll over the ira x balance into an individual_retirement_arrangement ira rollover will occur no later than the 60th day following the date on which the ira x balance is received by trust cc said ira x distribution and rollover will occur no later than december children age sec_47 and sec_40 ira set up and maintained in her name taxpayer b will then name her as beneficiaries of her rollover said as of the date of this request for letter_ruling no distributions have been made from ira x with respect to calendar_year based on the above facts and representations you request the following letter rulings that ira x is not an inherited ira as that term is defined in code sec_408 c i to the extent that the ira x distribution is timely rolled over into an ira set up and maintained in the name of taxpayer b included in taxpayer b‘s gross_income for the year in which rolled over said rolled over amount will not be that if taxpayer b rolls over the ira x distribution into her ira no later than december she may designate a beneficiary of her rollover ira no later than date and ly aa that if taxpayer b rolls over the ira x distribution into her ira no later than december she is not required to receive distributions from her rollover ira until date with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 d a and d b code sec_408 d a i provides that section does not apply to any amount_paid or distributed d out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 d c i provides in pertinent that in the case of an inherited ira section shall not apply to any amount received by an part d individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira proceeds thus pursuant to code sec_408 d sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest a surviving in an ira as the beneficiary's own account spouse makes such an election the spouse’s interest in the account would phen be subtect to the distribution if a ery a q a a-4 further provides in any required amounts in the account including sec_401 b pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in which are subject or deemed to be subject_to the distribution_requirements of sec_401 a the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained or any additional_amounts are contributed to the account above q a a-6 of sec_1_408-8 of the proposed_regulations provides that if over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 a surviving_spouse of an employee rolls q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a sec_4974 of the code provides in part that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan or any eligible_deferred_compensation_plan as defined in sec_457 than the minimum_required_distribution for such taxabte year there is hereby imposed a tax equal to percent of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year is less with specific reference to your first two ruling requests generally if the vroceeds of a decedent's ira are payable to a_trust are made payable to the trustee of the trust are allocated to a subtrust of the trust and then are to be transferred by direction of the trustee to an ira set up and maintained in the name of the decedent's surviving_spouse beneficiary of the subtrust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse shall generally not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however in a case where a surviving_spouse is the sole trustee of the trust with the power to allocate trust assets between two subtrusts said surviving_spouse as trustee allocates assets remaining in her deceased husband's ira to a subtrust of which the surviving_spouse has the power to demand payment of principal said surviving_spouse demands payment of principal and within days of the date the ira assets are distributed to the trust rolls over the ira the surviving_spouse will be treated as having received the ira proceeds from the decedent and not from his trust thus under the facts stated above taxpayer b is to be treated as having received the ira x proceeds from taxpayer a and accordingly is beneficiary of ira x for purposes of code sec_408 and d to be treated as the payee and thus with respect to your first two ruling requests we conclude as follows that ira x is not an inherited ira as that term is defined in code sec_408 d c i to the extent that the ira x distribution is timely rolled over into an ira set up and maintained in the name of taxpayer b included in taxpayer b s gross_income for the year in which rolled over said rolled over amount will not be with respect to your third and fourth ruling requests in general a surviving_spouse situated as is taxpayer b who rolls over a distribution received from the ira of her deceased husband into her own ira is treated as having an account balance for purposes of code sec_401 the required_distribution rules as calendar_year during which the rollover is accomplished thus required distributions from said rollover ira must commence no later than the end of the calendar_year immediately following the calendar_year of rollover and of the last’ date of the in this case taxpayer b intends to accomplish her rollover during the calendar_year she will have an account balance for purposes of the required_distribution rules as given above taxpayer b must begin to receive required distributions from her rollover ira no later than december in accordance with the rule_of december thus bor furthermore if taxpayer b intends to receive a required distributions over the joint life expectancy of designated_beneficiary and herself she must designate her finally if beneficiary no later than december taxpayer b names her two children as beneficiaries of her ira the shortest life expectancy must be used in calculating minimum required distributions the life expectancy of the older beneficiary which is thus with respect to your third and fourth ruling requests we conclude as follows that if taxpayer b rolls over the ira x distribution into her ira no later than december she may designate a beneficiary of her rollover ira no later than date and that if taxpayer b rolls over the ira x distribution into her ira no later than december she is not required to receive distributions from her rollover ira until date this ruling letter assumes that ira x either is or was qualified under code sec_408 thereto it also assumes that the ira to be set up by taxpayer b which will hold the distribution rolled over from ira x will also meet the requirements of code sec_408 at all times relevant thereto at all times relevant this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that sincerely yours op ly mitty u ber frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
